Determination unanimously confirmed without costs and petition dismissed. Memorandum: Respondent’s determination that petitioner was guilty of refusing a direct order and failing to follow movement regulations is supported by substantial evidence. The written misbehavior report describes with specificity the conduct of petitioner that was witnessed by the author and is “sufficiently relevant and probative to constitute substantial evidence” supporting the determination (People ex rel. Vega v Smith, 66 NY2d 130, 140; see, Matter of Breland v Coombe, 238 AD2d 960). Because the petition challenges the determination with respect to those two charges only, we do not consider the argument in petitioner’s brief that the determination finding petitioner guilty of making a false statement is not supported by substantial evidence. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Denman, P. J., Pine, Callahan, Balio and Fallon, JJ.